--------------------------------------------------------------------------------

EXHIBIT 10.28
(ORSU15)


WALGREENS BOOTS ALLIANCE, INC.


2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT


These materials, which may include descriptions of company stock plans,
prospectuses and other information and documents, and the information they
contain, are provided by Walgreens Boots Alliance, Inc., not by Fidelity, and
are not an offer or solicitation by Fidelity for the purchase of any securities
or financial instruments.  These materials were prepared by Walgreens Boots
Alliance, Inc., which is solely responsible for their contents and for
compliance with legal and regulatory requirements.  Fidelity is not connected
with any offering or acting as an underwriter in connection with any offering of
securities or financial instruments of Walgreens Boots Alliance, Inc.  Fidelity
does not review, approve or endorse the contents of these materials and is not
responsible for their content.
 

--------------------------------------------------------------------------------

(ORSU15)
WALGREENS BOOTS ALLIANCE, INC.
 
2013 OMNIBUS INCENTIVE PLAN
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
Participant Name:
 
Participant ID:
 
Grant Date:  January 26, 2015 (the "Grant Date")
 
Units Granted:  32,964
 
Vesting:  August 20, 2015 (the "Vesting Date"); subject to Section 3 and other
terms/conditions of this Agreement
 
Acceptance Date:
 
Electronic Signature:
 
This document (referred to below as this "Agreement") spells out the terms and
conditions of the Restricted Stock Unit Award (the "Award") granted to you by
Walgreens Boots Alliance, Inc., a Delaware corporation (the "Company"), pursuant
to the Walgreens Boots Alliance, Inc. 2013 Omnibus Incentive Plan (the "Plan")
on and as of the Grant Date designated above.  Except as otherwise defined
herein, capitalized terms used in this Agreement have the respective meanings
set forth in the Plan.  For purposes of this Agreement, "Employer" means the
entity (the Company or the Affiliate) that employs you or to which you otherwise
provide services on the applicable date.  The Plan, as it may be amended from
time to time, is incorporated into this Agreement by this reference.
 
You and the Company agree as follows:
 
1.                   Grant of Restricted Stock Units.  Pursuant to the approval
and direction of the Compensation Committee of the Company's Board of Directors
(the "Committee"), the Company hereby grants you the number of Restricted Stock
Units specified above (the "Restricted Stock Units"), subject to the terms and
conditions of the Plan and this Agreement.
 
2.                   Restricted Stock Unit Account and Dividend Equivalents. 
The Company will maintain an account (the "Account") on its books in your name
to reflect the number of Restricted Stock Units awarded to you as well as any
additional Restricted Stock Units credited as a result of Dividend Equivalents. 
The Account will be administered as follows:
 
(a)            The Account is for recordkeeping purposes only, and no assets or
other amounts shall be set aside from the Company's general assets with respect
to such Account.
 
(b)            As of each record date with respect to which a cash dividend is
to be paid with respect to shares of Company common stock par value US$.01 per
share ("Stock"), the Company will credit your Account with an equivalent amount
of Restricted Stock Units determined by dividing the value of the cash dividend
that would have been paid on your Restricted Stock Units if they had been shares
of Stock, divided by the value of Stock on such date.
 
1

--------------------------------------------------------------------------------

(ORSU15)
(c)            If dividends are paid in the form of shares of Stock rather than
cash, then your Account will be credited with one additional Restricted Stock
Unit for each share of Stock that would have been received as a dividend had
your outstanding Restricted Stock Units been shares of Stock.
 
(d)            Additional Restricted Stock Units credited via Dividend
Equivalents shall vest or be forfeited at the same time as the Restricted Stock
Units to which they relate.
 
3.                   Restricted Period.  The period prior to the vesting date
with respect each Restricted Stock Unit is referred to as the "Restricted
Period."  Subject to the provisions of the Plan and this Agreement, unless
vested or forfeited earlier as described in Section 6 or 7 of this Agreement, as
applicable, your Restricted Stock Units will become vested and be settled as
described in Section 8 below, as of the vesting date or dates indicated in the
introduction to this Agreement; provided that you execute and do not revoke the
"General Release" that is included in the Consulting Services Agreement between
you and the Company dated on our about the Grant Date (the "Consulting
Agreement") within the time period set forth in the Consulting Agreement.
 
4.                   Reserved
 
5.                   Reserved
 
6.                   Involuntary Termination of Service Without Cause.  If
during the Restricted Period you have a Termination of Service initiated by the
Company other than for Cause (as defined in Section 7), then a pro-rated portion
of the Restricted Stock Units shall become vested and settled in accordance with
Section 8, and the remainder of the Restricted Stock Units shall be forfeited. 
The pro-rated portion shall equal the total number of Restricted Stock Units
multiplied by a fraction, the numerator of which is the number of days from
February 20, 2015 to the date of Termination of Service, if any, and the
denominator of which is 181.  The foregoing pro-rated vesting is subject to the
requirement that you execute (and do not revoke) the General Release pursuant to
the terms of the Consulting Agreement, and such vesting will become effective
when the General Release becomes effective.
 
7.                   Other Termination of Service.  If during the Restricted
Period you have a voluntary or involuntary Termination of Service for any reason
other than as set forth in Section  6 above, as determined by the Committee,
then you shall thereupon forfeit any Restricted Stock Units that are still in a
Restricted Period on your termination date.  For purposes of this Agreement,
"Cause" shall be as defined in the Company's Executive Severance and Change in
Control Plan, as amended and restated effective December 31, 2014, as
administered by the Committee in its sole discretion.


8.                   Settlement of Vested Restricted Stock Units.  Subject to
the requirements of Section 13 below, as promptly as practicable after the
applicable Vesting Date, whether occurring upon your Separation from Service or
otherwise, but in no event later than 75 days after the Vesting Date, the
Company shall transfer to you one share of Stock for each Restricted Stock Unit
becoming vested at such time, net of any applicable tax withholding requirements
in accordance with Section 10 below; provided, however, that, if you are a
Specified Employee at the time of Separation from Service, then to the extent
your Restricted Stock Units are deferred compensation subject to Section 409A of
the Code, settlement of which is triggered by your Separation from Service
(other than for death), payment shall not be made until the date which is six
months after your Separation from Service.
 
2

--------------------------------------------------------------------------------

(ORSU15)
Notwithstanding the foregoing, if you are resident or employed outside of the
U.S., the Company, in its sole discretion, may provide for the settlement of the
Restricted Stock Units in the form of:


(a)            a cash payment (in an amount equal to the Fair Market Value of
the Stock that corresponds with the number of vested Restricted Stock Units) to
the extent that settlement in shares of Stock (i) is prohibited under local law,
(ii) would require you, the Company or an Affiliate to obtain the approval of
any governmental or regulatory body in your country of residence (or country of
employment, if different), (iii) would result in adverse tax consequences for
you, the Company or an Affiliate or (iv) is administratively burdensome; or


(b)            shares of Stock, but require you to sell such shares of Stock
immediately or within a specified period following your Termination of Service
(in which case, you hereby agree that the Company shall have the authority to
issue sale instructions in relation to such shares of Stock on your behalf).
 
9.                   Settlement Following Change in Control.  Notwithstanding
any provision of this Agreement to the contrary, the Company may, in its sole
discretion, fulfill its obligation with respect to all or any portion of the
Restricted Stock Units that become vested in accordance with Section 6 above,
by:
 
(a)            delivery of (i) the number of shares of Stock that corresponds
with the number of Restricted Stock Units that have become vested or (ii) such
other ownership interest as such shares of Stock that correspond with the vested
Restricted Stock Units may be converted into by virtue of the Change in Control
transaction;
 
(b)            payment of cash in an amount equal to the Fair Market Value of
the Stock that corresponds with the number of vested Restricted Stock Units at
that time; or
 
(c)            delivery of any combination of shares of Stock (or other
converted ownership interest) and cash having an aggregate Fair Market Value
equal to the Fair Market Value of the Stock that corresponds with the number of
Restricted Stock Units that have become vested at that time.
 
Settlement shall be made as soon as practical after the Restricted Stock Units
become fully vested under Section 6, but in no event later than 30 days after
such date.
 
10.                Responsibility for Taxes; Tax Withholding.
 
(a)            You acknowledge that, regardless of any action taken by the
Company or your Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you ("Tax-Related Items"), is and remains your responsibility and
may exceed the amount actually withheld by the Company or your Employer.  You
further acknowledge that the Company and/or your Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including, but not limited to, the
grant, vesting or settlement of the Award, the subsequent sale of shares of
Stock acquired pursuant to such settlement and the receipt of any Dividend
Equivalents and/or dividends; and (2) do not commit to and are under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result.  Further, if you are subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, you acknowledge that the
Company and/or your Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
 
3

--------------------------------------------------------------------------------

(ORSU15)
(b)            Prior to any relevant taxable or tax withholding event, as
applicable, you agree to make adequate arrangements satisfactory to the Company
and/or your Employer to satisfy all Tax-Related Items.  In this regard, you
authorize the Company, your Employer or its agent to satisfy the obligations
with regard to all Tax-Related Items by one or a combination of the following: 
(i) withholding from your wages or other cash compensation paid to you by the
Company and/or your Employer; (ii) withholding from proceeds of the sale of
shares of Stock acquired upon settlement of the Award either through a voluntary
sale or through a mandatory sale arranged by the Company (on your behalf
pursuant to this authorization without further consent); or (iii) withholding
from the shares of Stock to be delivered upon settlement of the Award that
number of shares of Stock having a Fair Market Value equal to (but not in excess
of) the minimum amount required by law to be withheld.
 
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory minimum withholding rates
(as determined by the Company in good faith and in its sole discretion) or other
applicable withholding rates, including maximum applicable rates, in which case
you will receive a refund of any over-withheld amount in cash and will have no
entitlement to the share equivalent.  If the obligation for Tax-Related Items is
satisfied by withholding from the shares of Stock to be delivered upon
settlement of the Award, for tax purposes, you are deemed to have been issued
the full number of shares of Stock subject to the vested Award, notwithstanding
that a number of the shares of Stock are held back solely for the purpose of
paying the Tax-Related Items.
 
You agree to pay to the Company or your Employer any amount of Tax-Related Items
that the Company or your Employer may be required to withhold or account for as
a result of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares of
Stock (or cash payment) or the proceeds from the sale of shares of Stock if you
fail to comply with your obligations in connection with the Tax-Related Items.
 
11.                Nontransferability.  During the Restricted Period and
thereafter until Stock is transferred to you in settlement thereof, you may not
sell, transfer, pledge, assign or otherwise alienate or hypothecate the
Restricted Stock Units whether voluntarily or involuntarily or by operation of
law, other than by beneficiary designation effective upon your death, or by will
or by the laws of intestacy.
 
12.                Rights as Shareholder.  You shall have no rights as a
shareholder of the Company with respect to the Restricted Stock Units until such
time as a certificate of stock for the Stock issued in settlement of such
Restricted Stock Units has been issued to you or such shares of Stock have been
recorded in your name in book entry form. Until that time, you shall not have
any voting rights with respect to the Restricted Stock Units.  Except as
provided in Section 9 above, no adjustment shall be made for dividends or
distributions or other rights with respect to such shares for which the record
date is prior to the date on which you become the holder of record thereof. 
Anything herein to the contrary notwithstanding, if a law or any regulation of
the U.S. Securities and Exchange Commission or of any other body having
jurisdiction shall require the Company or you to take any action before shares
of Stock can be delivered to you hereunder, then the date of delivery of such
shares may be delayed accordingly.
 
4

--------------------------------------------------------------------------------

(ORSU15)
13.                Securities Laws.  If a Registration Statement under the U.S.
Securities Act of 1933, as amended, is not in effect with respect to the shares
of Stock to be delivered pursuant to this Agreement, you hereby represent that
you are acquiring the shares of Stock for investment and with no present
intention of selling or transferring them and that you will not sell or
otherwise transfer the shares except in compliance with all applicable
securities laws and requirements of any stock exchange on which the shares of
Stock may then be listed.
 
14.                Not a Public Offering.  If you are resident outside the U.S.,
the grant of the Restricted Stock Units is not intended to be a public offering
of securities in your country of residence (or country of employment, if
different).  The Company has not submitted any registration statement,
prospectus or other filings with the local securities authorities (unless
otherwise required under local law), and the grant of the Restricted Stock Units
is not subject to the supervision of the local securities authorities.
 
15.                Insider Trading/Market Abuse Laws.  Your country of residence
may have insider trading and/or market abuse laws that may affect your ability
to acquire or sell shares of Stock under the Plan during such times you are
considered to have "inside information" (as defined in the laws in your
country).  These laws may be the same or different from any Company insider
trading policy.  You acknowledge that it is your responsibility to be informed
of and compliant with such regulations, and you are advised to speak to your
personal advisor on this matter.
 
16.                Repatriation; Compliance with Law.  If you are resident or
employed outside the U.S., as a condition of the Award, you agree to repatriate
all payments attributable to the shares of Stock and/or cash acquired under the
Plan in accordance with applicable foreign exchange rules and regulations in
your country of residence (and country of employment, if different).  In
addition, you agree to take any and all actions, and consent to any and all
actions taken by the Company and its Affiliates, as may be required to allow the
Company and its Affiliates to comply with local laws, rules and/or regulations
in your country of residence (and country of employment, if different). 
Finally, you agree to take any and all actions as may be required to comply with
your personal obligations under local laws, rules and/or regulations in your
country of residence and country of employment, if different).
 
17.                No Advice Regarding Grant.  No employee of the Company is
permitted to advise you regarding your participation in the Plan or your
acquisition or sale of the shares of Stock underlying the Restricted Stock
Units.  You are hereby advised to consult with your own personal tax, legal and
financial advisors before taking any action related to the Plan.
 
18.                Change in Stock.  In the event of any change in Stock, by
reason of any stock dividend, recapitalization, reorganization, split-up,
merger, consolidation, exchange of shares, or of any similar change affecting
Stock, the number of Restricted Stock Units subject to this Agreement shall be
equitably adjusted by the Committee.
 
5

--------------------------------------------------------------------------------

(ORSU15)
19.                Nature of the Award.  In accepting the Award, you
acknowledge, understand and agree that:
 
(a)            the Plan is established voluntarily by the Company, it is
discretionary in nature and limited in duration, and it may be modified,
amended, suspended or terminated by the Company, in its sole discretion, at any
time;
 
(b)            the grant of the Award is voluntary and occasional and does not
create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted in the past;
 
(c)            all decisions with respect to future Awards or other grants, if
any, will be at the sole discretion of the Company, including, but not limited
to, the form and timing of the Award, the number of shares subject to the Award,
and the vesting provisions applicable to the Award;
 
(d)            the Award and your participation in the Plan shall not create a
right to employment or be interpreted as forming an employment or service
contract with the Company or any Affiliate and shall not interfere with the
ability of the Company, your Employer or an Affiliate, as applicable, to
terminate your employment or service relationship;
 
(e)            you are voluntarily participating in the Plan;
 
(f)             the Award and the shares of Stock subject to the Award are not
intended to replace any pension rights or compensation;
 
(g)            the Award, the shares of Stock subject to the Award and the value
of same, is an extraordinary item of compensation outside the scope of your
employment (and employment contract, if any) and is not part of normal or
expected compensation for any purpose, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
 
(h)            the future value of the shares of Stock underlying the Award is
unknown, indeterminable and cannot be predicted with certainty;
 
(i)              unless otherwise determined by the Committee in its sole
discretion, a Termination of Service shall be effective from the date on which
active employment or service ends and shall not be extended by any statutory or
common law notice of termination period;
 
(j)             no claim or entitlement to compensation or damages shall arise
from forfeiture of the Award resulting from a Termination of Service (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of the Award to
which you are otherwise not entitled, you irrevocably agree never to institute
any claim against the Company, your Employer or any Affiliate, waive your
ability, if any, to bring any such claim, and release the Company, the Employer
and all Affiliates from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, you shall be deemed irrevocably to have agreed not to
pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
 
6

--------------------------------------------------------------------------------

(ORSU15)
(k)            unless otherwise provided herein, in the Plan or by the Company
in its discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of Stock of
the Company; and
 
(l)              neither the Company nor any Affiliate shall be liable for any
foreign exchange rate fluctuation between your local currency and the U.S.
dollar that may affect the value of the Award or of any amounts due to you
pursuant to the settlement of the Award or the subsequent sale of any shares of
Stock acquired upon settlement of the Award.
 
20.                Committee Authority; Recoupment.  It is expressly understood
that the Committee is authorized to administer, construe and make all
determinations necessary or appropriate for the administration of the Plan and
this Agreement, including the enforcement of any recoupment policy, all of which
shall be binding upon you and any claimant.  Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.
 
21.                Reserved
 
22.                Consent to Collection/Processing/Transfer of Personal Data. 
Pursuant to applicable personal data protection laws, the Company hereby
notifies you of the following in relation to your personal data and the
collection, processing and transfer of such data in relation to the Company's
grant of the Restricted Stock Units and your participation in the Plan.  The
collection, processing and transfer of personal data is necessary for the
Company's administration of the Plan and your participation in the Plan, and
your denial and/or objection to the collection, processing and transfer of
personal data may affect your participation in the Plan.  As such, you
voluntarily acknowledge and consent (where required under applicable law) to the
collection, use, processing and transfer of personal data as described herein:
 
(a)            The Company and your Employer hold certain personal information
about you, including (but not limited to) your name, home address and telephone
number, date of birth, social security number or other employee identification
number, salary, nationality, job title, any shares of Stock or directorships
held in the Company, details of all entitlements to shares of Stock awarded,
canceled, purchased, vested, unvested or outstanding in your favor, for the
purpose of managing and administering the Plan ("Data").  The Data may be
provided by you or collected, where lawful, from the Company, its Affiliates
and/or third parties, and the Company and your Employer will process the Data
for the exclusive purpose of implementing, administering and managing your
participation in the Plan.  The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which Data are collected and with confidentiality
and security provisions as set forth by applicable laws and regulations in your
country of residence (or country of employment, if different).  Data processing
operations will be performed minimizing the use of personal and identification
data when such operations are unnecessary for the processing purposes sought. 
Data will be accessible within the organization only by those persons requiring
access for purposes of the implementation, administration and operation of the
Plan and for the participation in the Plan.
 
7

--------------------------------------------------------------------------------

(ORSU15)
(b)            The Company and your Employer will transfer Data internally as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and/or your Employer may further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan.  These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States.  You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, as may be required for the administration of the Plan and/or the
subsequent holding of the shares of Stock on your behalf, to a broker or other
third party with whom you may elect to deposit any shares of Stock acquired
pursuant to the Plan.
 
(c)            You may, at any time, exercise your rights provided under
applicable personal data protection laws, which may include the right to (i)
obtain confirmation as to the existence of the Data, (ii) verify the content,
origin and accuracy of the Data, (iii) request the integration, update,
amendment, deletion or blockage (for breach of applicable laws) of the Data,
(iv) oppose, for legal reasons, the collection, processing or transfer of the
Data which is not necessary or required for the implementation, administration
and/or operation of the Plan and your participation in the Plan, and (v)
withdraw your consent to the collection, processing or transfer of Data as
provided hereunder (in which case, your Restricted Stock Units will become null
and void).  You may seek to exercise these rights by contacting your Human
Resources manager or the Company's Human Resources Department, who may direct
the matter to the applicable Company privacy official.
 
23.                Addendum to Agreement.  Notwithstanding any provision of this
Agreement to the contrary, the Restricted Stock Units shall be subject to any
special terms and conditions for your country of residence (and country of
employment, if different) as set forth in the addendum to the Agreement,
attached hereto as Exhibit A (the "Addendum").  Further, if you transfer your
residence and/or employment to another country reflected in the Addendum, the
special terms and conditions for such country will apply to you to the extent
the Company determines, in its sole discretion, that the application of such
terms and conditions is necessary or advisable to comply with local laws, rules
and/or regulations or to facilitate the operation and administration of the
Restricted Stock Units and the Plan (or the Company may establish alternative
terms and conditions as may be necessary or advisable to accommodate your
transfer).  The Addendum shall constitute part of this Agreement.
 
24.                Additional Requirements.  The Company reserves the right to
impose other requirements on the Restricted Stock Units, any shares of Stock
acquired pursuant to the Restricted Stock Units and your participation in the
Plan to the extent the Company determines, in its sole discretion, that such
other requirements are necessary or advisable in order to comply with local
laws, rules and/or regulations or to facilitate the operation and administration
of the Restricted Stock Units and the Plan.  Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.
 
25.                Amendment or Modification, Waiver.  Except as set forth in
the Plan, no provision of this Agreement may be amended or waived unless the
amendment or waiver is agreed to in writing, signed by you and by a duly
authorized officer of the Company. No waiver of any condition or provision of
this Agreement shall be deemed a waiver of a similar or dissimilar condition or
provision at the same time, any prior time or any subsequent time.
 
8

--------------------------------------------------------------------------------

(ORSU15)
26.                Electronic Delivery.  The Company may, in its sole
discretion, deliver by electronic means any documents related to the Award or
your future participation in the Plan.  You hereby consent to receive such
documents by electronic delivery and agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or a
third party designated by the Company.
 
27.                Governing Law and Jurisdiction.  This Agreement is governed
by the substantive and procedural laws of the state of Illinois.  You and the
Company shall submit to the exclusive jurisdiction of, and venue in, the courts
in Illinois in any dispute relating to this Agreement without regard to any
choice of law rules thereof which might apply the laws of any other
jurisdictions.
 
28.                 English Language.  If you are resident in a country where
English is not an official language, you acknowledge and agree that it is your
express intent that this Agreement, the Plan and all other documents, notices
and legal proceedings entered into, given or instituted pursuant to the Award,
be drawn up in English.  If you have received this Agreement, the Plan or any
other documents related to the Award translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.
 
29.               Conformity with Applicable Law.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect the validity, legality or
enforceability of any other provision of this Agreement or the validity,
legality or enforceability of such provision in any other jurisdiction, but this
Agreement shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
 
30.                 Successors.  This Agreement shall be binding upon and inure
to the benefit of any successor or successors of the Company and any person or
persons who shall, upon your death, acquire any rights hereunder.
 
****
 
This Agreement contains highly sensitive and confidential information.  Please
handle it accordingly.


Please read the attached Exhibit A.  Once you have read and understood this
Agreement and Exhibit A, please click the acceptance box to certify and confirm
your agreement to be bound by the terms and conditions of this Agreement and
Exhibit A, and to acknowledge your receipt of the Prospectus, the Plan and this
Agreement and your acceptance of the terms and conditions of the Award granted
hereunder.
 
9

--------------------------------------------------------------------------------

(ORSU15)
EXHIBIT A
ADDENDUM TO THE
WALGREENS BOOTS ALLIANCE, INC. 2013 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT
 
In addition to the terms of the Plan and the Agreement, the Award is subject to
the following additional terms and conditions to the extent you reside and/or
are employed in one of the countries addressed herein.  Pursuant to Section 23
of the Agreement, if you transfer your residence and/or employment to another
country reflected in this Addendum, the additional terms and conditions for such
country (if any) will apply to you to the extent the Company determines, in its
sole discretion, that the application of such terms and conditions is necessary
or advisable in order to comply with local laws, rules and/or regulations or to
facilitate the operation and administration of the Restricted Stock Units and
the Plan (or the Company may establish alternative terms as may be necessary or
advisable to accommodate your transfer).  All defined terms contained in this
Addendum shall have the same meaning as set forth in the Plan and the Agreement.
 
FRANCE

 
Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.
 
MEXICO

 
1.                   Commercial Relationship.  You expressly recognize that your
participation in the Plan and the Company's grant of Restricted Stock Units does
not constitute an employment relationship between you and the Company.  You have
been granted the Restricted Stock Units as a consequence of the commercial
relationship between the Company and the Affiliate in Mexico that employs you,
and the Company's Affiliate in Mexico is your sole employer.  Based on the
foregoing, you expressly recognize that (a) the Plan and the benefits you may
derive from your participation in the Plan does not establish any rights between
you and the Company's Affiliate in Mexico that employs you, (b) the Plan and the
benefits you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company's Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company's Affiliate in Mexico that employs you.


2.                   Extraordinary Item of Compensation.  You expressly
recognize and acknowledge that your participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as your free and
voluntary decision to participate in the Plan in accordance with the terms and
conditions of the Plan, the Agreement and this Addendum.  As such, you
acknowledge and agree that the Company, in its sole discretion, may amend and/or
discontinue your participation in the Plan at any time and without any
liability.  The Award, the shares of Stock subject to the Award and the value of
same is an extraordinary item of compensation outside the scope of your
employment contract, if any, and is not part of your regular or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits, or any similar payments, which are the exclusive obligations of the
Company's Affiliate in Mexico that employs you.
 
10

--------------------------------------------------------------------------------

(ORSU15)
MONACO

 
Use of English Language.  You acknowledge that it is your express wish that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.  Vous reconnaissez avoir expressément exigé la rédaction
en anglais de la présente Convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaires intentées, directement ou indirectement,
relatifs à, ou suite à, la présente Convention.
 
NETHERLANDS


Exclusion of Claim.  You acknowledge and agree that you will have no entitlement
to compensation or damages insofar as such entitlement arises or may arise from
your ceasing to have rights under or to be entitled to the Restricted Stock
Units, whether or not as a result of your Termination of Service (whether such
termination is in breach of contract or otherwise), or from the loss or
diminution in value of the Restricted Stock Units.  Upon the grant of Restricted
Stock Units, you shall be deemed irrevocably to have waived any such
entitlement.
 
SPAIN

 
1.                   Acknowledgement of Discretionary Nature of the Plan; No
Vested Rights. This provision supplements the terms of the Agreement:


In accepting the Award, you acknowledge that you consent to participation in the
Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Restricted Stock Units under the Plan to individuals who may
be employees of the Company or its Affiliates throughout the world.  The
decision is a limited decision that is entered into upon the express assumption
and condition that any grant will not economically or otherwise bind the Company
or any of its Affiliates on an ongoing basis.  Consequently, you understand that
the Restricted Stock Units are granted on the assumption and condition that the
Restricted Stock Units and the shares of Stock acquired upon settlement of the
Restricted Stock Units shall not become a part of any employment contract
(either with the Company or any of its Affiliates) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.  In addition, you understand that this grant would
not be made to you but for the assumptions and conditions referenced above;
thus, you acknowledge and freely accept that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, the Award shall be null and void.


Further, you understand and agree that the vesting of the Restricted Stock Units
is expressly conditioned on your continued and active rendering of service, such
that upon a Termination of Service, the Restricted Stock Units may cease vesting
immediately, in whole or in part, effective on the date of your Termination of
Service (unless otherwise specifically provided in Section 4, 5 or 6 of the
Agreement).  This will be the case, for example, even if (a) you are considered
to be unfairly dismissed without good cause; (b) you are dismissed for
disciplinary or objective reasons or due to a collective dismissal; (c) you
terminate service due to a change of work location, duties or any other
employment or contractual condition, (d) you terminate service due to a
unilateral breach of contract by the Company or an Affiliate.  Consequently,
upon a Termination of Service for any of the above reasons, you may
automatically lose any rights to Restricted Stock Units that were not vested on
the date of your Termination of Service, as described in the Plan and Agreement.
 
11

--------------------------------------------------------------------------------

(ORSU15)


You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a Termination of Service on
your Award.


2.                   Termination for Cause.  "Cause" shall be defined as
indicated in Section 7 of the Agreement, irrespective of whether the termination
is or is not considered a fair termination (i.e., "despido procedente") under
Spanish legislation.
 
UNITED KINGDOM

 
1.                   Responsibility for Taxes; Tax Withholding.  The following
provision supplements Section 10 of the Agreement:


If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days after the end of the U.K. tax year in which the
event giving rise to the income tax liability occurred or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the "Due Date"), the amount of any uncollected income tax shall
constitute a loan owed by you to your Employer, effective as of the Due Date. 
You agree that the loan will bear interest at the then-current official rate of
Her Majesty's Revenue & Customs ("HMRC"), it shall be immediately due and
repayable, and the Company or Employer may recover it at any time thereafter by
any of the means referred to in Section 10 of the Agreement.  Notwithstanding
the foregoing, if you are a director or executive officer of the Company (within
the meaning of Section 13(k) of the U.S. Securities and Exchange Act of 1934, as
amended), will not be eligible for a loan to cover the income tax liability.  In
the event that you are a director or executive officer and the income tax is not
collected from or paid by you by the Due Date, the amount of any uncollected
income tax may constitute a benefit to you on which additional income tax and
national insurance contributions ("NICs") will be payable.  You will be
responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or your Employer (as applicable) the value of any employee NICs due
on this additional benefit.


2.                  Exclusion of Claim.  You acknowledge and agree that you will
have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from your ceasing to hav  e rights under or to be entitled
to the Restricted Stock Units, whether or not as a result of your Termination of
Service (whether such termination is in breach of contract or otherwise), or
from the loss or diminution in value of the Restricted Stock Units.  Upon the
grant of Restricted Stock Units, you shall be deemed irrevocably to have waived
any such entitlement.


***                    ***                    ***                    ***       
            ***
 
12

--------------------------------------------------------------------------------

(ORSU15)
By clicking the acceptance box for this grant agreement, I acknowledge receipt
of the Restricted Stock Unit Award Agreement to which this Addendum is attached
as Exhibit A, and I agree to the terms and conditions expressed in this
Addendum.
 
 
13

--------------------------------------------------------------------------------

 
 
